Vista la moción que antecede sobre desestimación de la presente apelación; apareciendo que la tercerista apelada ha obtenido dos. sentencias a su favor sobre los méritos, primero en la corte municipal, y luego, después de un juicio de novo, en la corte de distrito, y no constando claramente del legajo de la sentencia que el verdadero valor de la propiedad en controversia, adquirida por la tercerista apelada por compra mediante el pago de trescientos dollars como precio de tal adquisición, exceda de la suma indicada, se declara con lugar la referida moción y se desestima, en su consecuencia, la apelación interpuesta.